Defendant in error was surety on the bond of the tax collector of Hendry County who defaulted in the sum of $8,575.77. Plaintiff in error brought this action on behalf of the State and County to recover the defalcation. In his eleventh plea to the declaration, defendant in error, who was defendant below, alleged that $7,110.20 of the default was collected for license plates and titles distributed by the tax collector pursuant to Section 1218, Compiled General Laws of 1927, that the tax collector was required to account for said *Page 287 
funds to the motor vehicle commissioner of the State to whom he executed another bond in the sum of $1000 for the faithful performance of his duty and that such being the case, he was not bound on his general bond for this amount.
A demurrer to the eleventh plea was overruled and final judgment was entered for the plaintiff in the sum of $1,465.57, instead of $8,575.77, the amount claimed. The trial court took the position that the tax collector was not liable on his general bond for the default as to license plates but was liable only on his special bond to the motor vehicle commissioner. Writ of error was prosecuted to the final judgment.
The question presented is whether or not the general bond of the tax collector was liable for the full amount of the default or was liability as to the amount collected on license plates limited to his special bond given to the motor vehicle commissioner.
The general bond was in the sum of $10,000 conditioned to diligently and "faithfully perform all the duties of his office by the faithful collection of taxes, both State and county and the prompt payment thereof to the State and county treasurers as prescribed by law." The special bond was in the sum of $1000, payable to the motor vehicle commissioner conditioned upon the faithful performance of his duties as required by Section 1281, Compiled General Laws of 1927.
Sections 2416 and 2417, Compiled General Laws of 1927, govern the bond of the tax collector and are as follows:
"2416. Each of the county officers of whom a bond is or shall be required by law, shall, before he is commissioned, give bond, with not less than two securities, *Page 288 
or a surety company as hereinafter specified, to the Governor of the State of Florida and his successors in office, conditioned for the faithful performance of the duties of his office."
"2417. The tax collector of each county shall give bond in a sum to be fixed by the board of county commissioners of the respective county, subject to the approval of the Comptroller, as to amount and surety. In fixing said bond the board of county commissioners shall take into consideration the amount of money likely to be in the custody of the collector at any one time."
Section 1281, Compiled General Laws of 1927, govern the bond and duties of the tax collector as distributor of license plates and is as follows:
"The tax collector in the several counties of the State of Florida shall deliver license plates to applicants subject to the requirements of law and in accordance with rules and regulations to be prescribed with reference thereto by the State Motor Vehicle Commissioner. Each tax collector shall be required to give a good and sufficient surety bond payable to the State Motor Vehicle Commissioner and his successors in office conditioned that he will faithfully and truly perform the duties imposed upon him according to the requirements of law and the rules and regulations of the State Motor Vehicle Commissioner, and that he will well and truly pay over and account for all license plates, records and other property, and money which may come into his possession or control by reason of such service. The amount of such bond shall be fixed by the State Motor Vehicle Commissioner and shall be in proportion to the amount of accountability which is likely to arise in such capacity, the said *Page 289 
amount to be fixed by the State Motor Vehicle Commissioner."
Construing Sections 2416 and 2417 together, there can be no escape from the conclusion that the law binds the tax collector and his sureties generally for the faithful performance of his duties as such which includes any duty that may be subsequently imposed on him by law that is germane to or of a similar kind and within the reasonable contemplation of the parties. If the duties bear some relation to or are connected with the office and are not disconnected from or foreign to it, that is sufficient. National Surety Company v. United States, 129 Fed. 70, 22 R.C.L. 503, paragraph 186.
In Lafayette County v. Winburn, 81 Fla. 756, 88 So. 918, this Court construed a bond conditioned as the one involved in this case to be sufficient to secure filing fees collected from candidates in a primary election and paid to the clerk of the circuit court under a statute enacted subsequent to the giving of the bond.
The distribution of license plates and collection of charges therefor is not foreign to the duties of the office of tax collector. If he were secretary of his lodge or treasurer of some private corporation and defaulted, his bond as tax collector would not be liable because such would be foreign to and have no connection with that office.
Taking the face of the bonds literally without any relation to the law governing them, a different interpretation would not be unreasonable but the bond or bonds of a public official should be construed to accomplish what the law requires of it. In this case, the law requires a bond for the "faithful performance of the duties of his office." He gave a bond in the sum *Page 290 
of ten thousand dollars for that purpose. His duties as distributor of license plates is germane to his duty as tax collector; the fund he handled was just as sacred as taxes collected and since a very nominal bond was required for this, it may be that the motor vehicle commissioner considered him liable on his general bond and did not require a bond in proportion to his accountability.
In fine, we are confronted with three provisions of law for a bond, one general and two special or relating to particular duties. We think the ten thousand dollar bond was for the faithful performance of official duty which included that of distributing license plates. Even if the statute and the bonds taken together are susceptible of two interpretations, if given to protect public funds, that interpretation should be adopted which will preserve the fund. Not only that but any doubt as to interpretation should be so resolved.
In this holding, we do not overlook the doctrine that the liability of sureties on an official bond is limited by the terms of the bond and cannot be extended beyond its reasonable and necessary import but that doctrine is also limited by the terms of the law prescribing the bond and the law is as much a part of the bond as if written into it. When the law and the bond in this case are construed together, there is ample basis to protect the fund in question.
Holding this view, it follows that the judgment below must be and is hereby reversed.
Reversed.
WHITFIELD, CHAPMAN, and ADAMS, JJ., concur.
  BROWN, C. J., BUFORD, and THOMAS, JJ., dissent. *Page 291